Citation Nr: 0615606	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for herpes encephalitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
December1982.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Board's decision in October 2004 reopened the claim of 
service connection for herpes encephalitis and remanded the 
issue of service connection to the RO for de novo review.  
Thereafter, the veteran testified at a Board hearing at the 
RO in April 2006.  A transcript (T) of this hearing and a 
June 2004 Board videoconference hearing have been associated 
with the claims file. 

In May 2006, the undersigned Veterans Law Judge granted the 
motion made at the recent Board hearing to advance the appeal 
on the Board's docket.  38 C.F.R. § 20.900(c).


FINDING OF FACT

The competent and probative medical evidence does not 
satisfactorily dissociate the veteran's herpes encephalitis 
from his active military service.


CONCLUSION OF LAW

Herpes encephalitis was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was filed after November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for herpes encephalitis, and therefore the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The RO will address any notice 
deficiency regarding the effective date and initial rating 
elements when it implements this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).




Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
such as encephalitits lethargica, are presumed by law to have 
been incurred in service if manifested to a degree of 
10 percent or more within the specified period of one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on his 
claim of entitlement to service connection; that is, he has 
diagnosis of herpes encephalitis, which is distinguished from 
encephalitis lethargica, an epidemic form of the disease.  
548 Dorland's Illustrated Medical Dictionary (28th ed. 1994).  
As the discussion that follows will explain, he does satisfy 
the other requirements to prevail in this claim for service 
connection on a direct basis.  

The record of separation showed the veteran had more than two 
years of foreign service and this included training in Korea 
and New Zealand from his base in Hawaii (T 4-5, 10-11, June 
2004 Board hearing; T 4-5, April 2006 Board hearing).  The 
veteran submitted a group photograph that he states was taken 
in Korea, and other supporting documents including a 
photograph of a plaque identifying the 1st Bn 14th Inf., as a 
participant in "Team Spirit 82 Korea".  His personnel 
records show he was assigned to "CSC 1/14th Inf Schofield Bks 
HI" from April 1980 to December 1982.  His service medical 
records show no complaints or findings referable to herpes 
encephalitis, and in December 1982 he elected not to undergo 
a separation medical examination prior to separation from 
active duty.  A March 1982 clinical record entry noted he had 
back pain complaints about three weeks prior to deployment, 
although the record does not elaborate further with respect 
to his deployment.   

He was admitted to a medical center late in July 1983 for 
symptoms initially diagnosed as acute gastritis but then he 
developed a very high fever, chills, dyspnea and diaphoresis.  
According to the record, his entire family experienced a flu-
like illness over the weekend prior to his admission and at 
that time he noted confusion, drowsiness and disorientation, 
and fever.  He was transferred to another facility for what 
was determined to be a viral versus bacterial meningeal 
encephalitis, that was later determined to be viral 
encephalitis (herpes encephalitis involving the temporal 
lobe) that caused cognitive deficit and disorientation.  
According to the treatment summary, there was no familial 
recollection of the veteran having cold sores until about 
three weeks before his admission.  A military record dated in 
July 1985 noted the veteran was unfit for retention due to 
herpes encephalitis residuals.  The VA examiner in 1998 
diagnosed herpes encephalitis residuals of organic brain 
syndrome and partial complex seizures, and noted the 
veteran's recent and remote memory deficit.  The report noted 
that the veteran developed viral encephalitis about six 
months after he was discharged from military service.  VA 
examiners in early 1998 and 2002 for other purposes noted the 
veteran was not a competent informant and as on previous 
examinations his mother provided relevant history.  

A VA clinician in April 2003 stated that previous notes were 
reviewed and that it was just as likely as not that the 
veteran contracted the herpetic virus responsible for his 
encephalitis while serving "in third world countries, mostly 
Asia."  The VA examiner in December 2004 reviewed the claims 
file and stated that it was unlikely the veteran contracted 
herpes encephalitis in service as this was extremely rapid 
and aggressive.  However, the examiner opined that herpes 
simplex virus can lay dormant in the body and the veteran's 
case suggested a subclinical infection which he could have 
contracted at any time and later manifested as encephalitis, 
then followed by the eruption of a herpes simplex virus.  The 
examiner opined that as such it was as likely as not that the 
herpes simplex virus was contracted in military service.  The 
examiner explained that the veteran absolutely had exposure 
to the herpes simplex virus, but since he did not have oral 
area sores or genital herpes the lack of eruptions made the 
timing difficult to ascertain.  

Initially, the Board observes that is the obligation of VA to 
render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  That 
being said, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

Being obliged to determine the credibility and probative 
value of the VA physician's opinion, the Board concludes that 
it is entitled to substantial weight as it was thorough in 
evaluating the record and it responded adequately to the 
specific questions posed to the examiner.  The RO provided 
the entire record to the VA examiner and asked the examiner 
to address the contentions of causation that had been raised.  
See, e.g., Colayong v. West, 12 Vet. App. 524, 535 (1999); 
Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  Thus, the 
opinion was not based solely on self-reported history and 
read fairly it associates the herpes encephalitis to military 
service through the likelihood of a subclinical herpes 
infection during service.  See, e.g., Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); see also Grover v. West, 12 Vet. 
App. 109, 112 (1999), affirming LeShore v. Brown, 8 Vet. App. 
406 (1995), holding that self-reported history unenhanced by 
additional comment from an examiner or review of relevant 
records does not constitute competent medical evidence.  See 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(speculative medical opinion cannot establish in-service 
medical nexus without supporting clinical data or other 
rationale to provide the degree of certainty required for 
medical nexus evidence).  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  It is 
noteworthy that another VA clinician offered a supporting 
opinion earlier stating the service in Asia, service which is 
adequately substantiated through probative collateral 
evidence in the record, could have been the point of contact.  
In response to the VA opinion in December 2004, there is no 
challenge to the specific conclusions with any competent 
medical evidence to rebut the opinion in favor of service 
connection or diminish its probative weight, or the probative 
weight of the earlier opinion that supported the opinion in 
2004.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); 
Davis v. West, 13 Vet. App. 178, 185 (1999) and Struck v. 
Brown, 9 Vet. App. 145, 155 (1996).  

Finally, it is well established that the evidence supporting 
the claim need only be in approximate balance with negative 
evidence for the appellant to prevail and an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is a definite or obvious 
etiology.  See Alemany v. Brown, 9 Vet. App. 518, 520 (1996).  
The VA opinion in December 2004 is viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words.  See, e.g., Lee v. Brown, 10 
Vet. App. 336, 339 (1997).  In summary, the Board observes 
that the formal VA opinion was favorable to the claim and it 
was based on a thorough review of the evidence of record and 
fairly considered the material evidence, favorable and 
unfavorable.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).  The record provided for review does not appear to 
warrant seeking another opinion.  See Mariano v. Principi, 17 
Vet. App. 305 (2003).  In deciding this matter, the Board 
liberally applied VA regulatory guidance that determinations 
as to service connection will be based on review of the 
entire evidence of record, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§ 3.303(a).



ORDER

Service connection for herpes encephalitis is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


